DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/13/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 11, and 14 have been amended.  New claim 21 has been added. 
The objections to the specification have been withdrawn. 
The objection to claim 14 has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 11-13, filed 6/13/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-20 under 35 U.S.C. 102(a)(1) have been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method comprising: developing, by a computing device, a first numerical model of a rock sample, the first numerical model comprising modeled elastic properties of the rock sample including a first estimated elastic property of the rock sample; calculating, by the computing device, elastic properties of the rock sample; obtaining, by the computing device, a first result by comparing a first one of the calculated elastic properties of the rock sample with a second one of the calculated elastic properties of the rock sample; obtaining, by the computing device, a second result by comparing a first one of the modeled elastic properties of the rock sample with a second one of the modeled elastic properties of the rock sample; determining, by the computing device, that the first result and the second result are within a first acceptable threshold range, and in response to determining that the first result and the second result are not within the first acceptable threshold range, repeating calculations of elastic properties using a revised estimate for shear modulus of kerogen, obtaining the first result, and obtaining the second result until a determination is made that the first result and the second result are within the first acceptable threshold range; comparing, by the computing device, based upon the determining that the first result and the second result are within a first acceptable threshold range, at least one of a second numerical model with the calculated elastic properties of the rock sample, wherein the at least one of a second numerical model comprises elastic properties of another rock sample; determining, by the computing device, that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within a second acceptable threshold range, and in response to determining that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are not within the second acceptable threshold range, repeating comparing the at least one of the second numerical model with the calculated elastic properties of the rock sample until a determination is made that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within the second acceptable threshold range; and identifying, by the computing device, a particular one of the elastic properties of the at least one of a second numerical model, wherein a type of the particular one of the elastic properties of the at least one of a second numerical model is substantially the same as a type of the first estimated elastic property of the rock sample.
Independent claim 11 recites a non-transitory computer readable medium storing instructions to cause a processor to perform operations comprising: developing, by a computing device, a first numerical model of a rock sample, the first numerical model comprising modeled elastic properties of the rock sample including a first estimated elastic property of the rock sample; calculating, by the computing device, elastic properties of the rock sample; obtaining, by the computing device, a first result by comparing a first one of the calculated elastic properties of the rock sample with a second one of the calculated elastic properties of the rock sample; obtaining, by the computing device, a second result by comparing a first one of the modeled elastic properties of the rock sample with a second one of the modeled elastic properties of the rock sample; determining, by the computing device, that the first result and the second result are within a first acceptable threshold range, and in response to determining that the first result and the second result are not within the first acceptable threshold range, repeating calculations of elastic properties using a revised estimate for shear modulus of kerogen, obtaining the first result, and obtaining the second result until a determination is made that the first result and the second result are within the first acceptable threshold range; comparing, by the computing device, based upon the determining that the first result and the second result are within a first acceptable threshold range, at least one of a second numerical model with the calculated elastic properties of the rock sample, wherein the at least one of a second numerical model comprises elastic properties of another rock sample; determining, by the computing device, that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within a second acceptable threshold range, and in response to determining that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are not within the second acceptable threshold range, repeating comparing the at least one of the second numerical model with the calculated elastic properties of the rock sample until a determination is made that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within the second acceptable threshold range; and identifying, by the computing device, a particular one of the elastic properties of the at least one of a second numerical model, wherein a type of the particular one of the elastic properties of the at least one of a second numerical model is substantially the same as a type of the first estimated elastic property of the rock sample. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
in response to determining that the first result and the second result are not within the first acceptable threshold range, repeating calculations of elastic properties using a revised estimate for shear modulus of kerogen, obtaining the first result, and obtaining the second result until a determination is made that the first result and the second result are within the first acceptable threshold range 
and 
in response to determining that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are not within the second acceptable threshold range, repeating comparing the at least one of the second numerical model with the calculated elastic properties of the rock sample until a determination is made that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within the second acceptable threshold range 
and 
as recited in combination in independent claim 11, in particular 
in response to determining that the first result and the second result are not within the first acceptable threshold range, repeating calculations of elastic properties using a revised estimate for shear modulus of kerogen, obtaining the first result, and obtaining the second result until a determination is made that the first result and the second result are within the first acceptable threshold range 
and 
in response to determining that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are not within the second acceptable threshold range, repeating comparing the at least one of the second numerical model with the calculated elastic properties of the rock sample until a determination is made that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within the second acceptable threshold range 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Prioul et al. (US 2017/0235016), teaches 
a method comprising: developing, by a computing device, a first numerical model of a rock sample, the first numerical model comprising modeled elastic properties of the rock sample including a first estimated elastic property of the rock sample; calculating, by the computing device, elastic properties of the rock sample; obtaining, by the computing device, a first result by comparing a first one of the calculated elastic properties of the rock sample with a second one of the calculated elastic properties of the rock sample; obtaining, by the computing device, a second result by comparing a first one of the modeled elastic properties of the rock sample with a second one of the modeled elastic properties of the rock sample; determining, by the computing device, that the first result and the second result are within a first acceptable threshold range; comparing, by the computing device, based upon the determining that the first result and the second result are within a first acceptable threshold range, at least one of a second numerical model with the calculated elastic properties of the rock sample, wherein the at least one of a second numerical model comprises elastic properties of another rock sample; determining, by the computing device, that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within a second acceptable threshold range; and identifying, by the computing device, a particular one of the elastic properties of the at least one of a second numerical model, wherein a type of the particular one of the elastic properties of the at least one of a second numerical model is substantially the same as a type of the first estimated elastic property of the rock sample 
and 
a non-transitory computer readable medium storing instructions to cause a processor to perform operations comprising: developing, by a computing device, a first numerical model of a rock sample, the first numerical model comprising modeled elastic properties of the rock sample including a first estimated elastic property of the rock sample; calculating, by the computing device, elastic properties of the rock sample; obtaining, by the computing device, a first result by comparing a first one of the calculated elastic properties of the rock sample with a second one of the calculated elastic properties of the rock sample; obtaining, by the computing device, a second result by comparing a first one of the modeled elastic properties of the rock sample with a second one of the modeled elastic properties of the rock sample; determining, by the computing device, that the first result and the second result are within a first acceptable threshold range; comparing, by the computing device, based upon the determining that the first result and the second result are within a first acceptable threshold range, at least one of a second numerical model with the calculated elastic properties of the rock sample, wherein the at least one of a second numerical model comprises elastic properties of another rock sample; determining, by the computing device, that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within a second acceptable threshold range; and identifying, by the computing device, a particular one of the elastic properties of the at least one of a second numerical model, wherein a type of the particular one of the elastic properties of the at least one of a second numerical model is substantially the same as a type of the first estimated elastic property of the rock sample. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
in response to determining that the first result and the second result are not within the first acceptable threshold range, repeating calculations of elastic properties using a revised estimate for shear modulus of kerogen, obtaining the first result, and obtaining the second result until a determination is made that the first result and the second result are within the first acceptable threshold range 
and 
in response to determining that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are not within the second acceptable threshold range, repeating comparing the at least one of the second numerical model with the calculated elastic properties of the rock sample until a determination is made that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within the second acceptable threshold range 
and 
as recited in combination in independent claim 11, in particular 
in response to determining that the first result and the second result are not within the first acceptable threshold range, repeating calculations of elastic properties using a revised estimate for shear modulus of kerogen, obtaining the first result, and obtaining the second result until a determination is made that the first result and the second result are within the first acceptable threshold range 
and 
in response to determining that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are not within the second acceptable threshold range, repeating comparing the at least one of the second numerical model with the calculated elastic properties of the rock sample until a determination is made that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within the second acceptable threshold range. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645